92 N.Y.2d 938 (1998)
Council of the City of New York et al., Appellants-Respondents,
v.
Rudolph Giuliani, as Mayor of the City of New York, et al., Respondents-Appellants.
Court of Appeals of the State of New York.
Submitted October 19, 1998
Decided October 20, 1998.
Judge LEVINE taking no part.
On the Court's own motion, appeal as of right dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion for leave to appeal denied. Motion for a preference dismissed as academic. Cross motion for leave to appeal dismissed as academic.